UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4752


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CURTIS JEROME LYTLE, a/k/a Curtis Blow, a/k/a Pimp,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:07-cr-00033-MR-6)


Submitted:   January 19, 2012             Decided:   February 2, 2012


Before KING, KEENAN, and FLOYD, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Eric C. Bohnet, ERIC C. BOHNET, ATTORNEY AT LAW, Indianapolis,
Indiana, for Appellant. Richard Lee Edwards, Amy Elizabeth Ray,
Assistant United States Attorneys, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Curtis Jerome Lytle pled guilty pursuant to a plea

agreement to conspiracy to possess with intent to distribute

cocaine base, in violation of 21 U.S.C. § 841(a)(1), 846 (2006),

and was sentenced to 144 months in prison.                               On appeal, Lytle

asserts that his sentence is unreasonable and must be vacated

because the district court mistakenly believed it was prohibited

by     Tapia       v.    United   States,      131    S.     Ct.    2382    (2011),     from

considering         rehabilitation        as    a    basis    for       reducing   Lytle’s

sentence.          Relying on the waiver of appellate rights in Lytle’s

plea    agreement,          the   Government        urges    the    dismissal      of   this

appeal.    We dismiss in part and affirm in part.

               A    defendant     may    waive      the    right    to    appeal   if   that

waiver is knowing and intelligent.                    United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                        Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the plea colloquy performed in accordance

with    Fed.       R.     Crim.   P.    11,    the    waiver       is    both   valid   and

enforceable.            United States v. Johnson, 410 F.3d 137, 151 (4th

Cir. 2005).             The question of whether a defendant validly waived

his right to appeal is a question of law that this court reviews

de novo.        United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).     We conclude that Lytle knowingly and voluntarily waived

the right to appeal his conviction and sentence, except based on

                                               2
claims    of    ineffective     assistance   of     counsel    or    prosecutorial

misconduct.        Because the waiver is valid and precludes Lytle’s

challenge as to the reasonableness of his sentence, we dismiss

the appeal in part.

               Lytle’s appellate waiver does not bar his claim that

his counsel was ineffective for failing to attempt to correct

the     district      court’s    alleged     misunderstanding             of   Tapia.

Ineffective      assistance     of   counsel      claims   are      not    generally

cognizable       on   direct     appeal,     however,      unless         ineffective

assistance “conclusively appears” on the record.                    United States

v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).                         Because we

find no conclusive evidence on the face of the present record

that trial counsel rendered ineffective assistance, we find that

this claim is more appropriately raised in a 28 U.S.C.A. § 2255

(West Supp. 2011) motion, United States v. Richardson, 195 F.3d

192, 198 (4th Cir. 1999), and decline to address the merits of

this claim on Lytle’s direct appeal.                Accordingly, we affirm in

part.

               We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented      in    the    materials

before    the    court   and    argument    would    not   aid     the    decisional

process.

                                                              DISMISSED IN PART;
                                                                AFFIRMED IN PART


                                        3